                                                                       1   SANDI M. COLABIANCHI (SBN 193872)
                                                                           scolabianchi@grsm.com
                                                                       2   GORDON REES SCULLY MANSUKHANI, LLP
                                                                           275 Battery Street, Suite 2000
                                                                       3   San Francisco, CA 94111
                                                                           Tel: (415) 986-5900
                                                                       4   Fax: (415) 986-8054

                                                                       5   Attorneys for Doris Kaelin,
                                                                           Chapter 7 Trustee
                                                                       6

                                                                       7

                                                                       8                             UNITED STATES BANKRUPTCY COURT

                                                                       9                 NORTHERN DISTRICT OF CALIFORNIA –SAN JOSE DIVISION

                                                                      10
Gordon Rees Scully Mansukhani, LLP




                                                                      11   In re KIMBERLY A. SCHATZ,                   )     CASE NO. 19-52465 SLJ
                                                                                                                       )     Chapter 7
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12                                               )
                                                                                                                       )     REQUEST FOR ENTRY OF ORDER
                                                                      13                          Debtor.              )     AUTHORIZING TRUSTEE TO ABANDON
                                                                                                                       )     ESTATE’S INTEREST IN REAL
                                                                      14                                               )     PROPERTY AND FORECLOSURE
                                                                                                                       )     PROCEEDS
                                                                      15                                               )
                                                                                                                       )
                                                                      16

                                                                      17          Kari Bowyer, Trustee in Bankruptcy (“Trustee”) of the estate of Geraldine Rose Rosine

                                                                      18   (“Debtor”), respectfully represents:

                                                                      19          1.      On June 17, 2020, the Trustee caused to be served on the Debtor, Debtor’s

                                                                      20   counsel, the Office of the U.S. Trustee, and all creditors in the above-captioned case, a Notice of

                                                                      21   Abandonment of Real Property and Foreclosure Proceeds (“Notice”) [Dkt. 65].

                                                                      22          2.      The 14-day time period within which to file objections or request a hearing on the

                                                                      23   Notice, has passed. No objections or requests for hearing have been received by the Trustee or

                                                                      24   her counsel, and as of the date of the filing of this request, none have been filed with the Court.

                                                                      25          WHEREFORE, the Trustee requests entry of an order authorizing the abandonment of

                                                                      26   the estates’ interest in the real property located at 4939 Arundel Court, San Jose, CA 95136 is

                                                                      27   deemed abandoned pursuant to 11 U.S.C. section 554 and the proceeds in the amount of

                                                                      28   approximately $88,625 remaining from the pre-petition foreclosure of the real property located at

                                                                                                                                                                         Page 1
                                                              Case: 19-52465            Doc# 71      Filed: 07/02/20       Entered: 07/02/20 12:19:57      Page 1 of 2
                                                                       1   2863 Quinto Way, San Jose, CA 95124 and currently held by the Santa Clara Superior Court.

                                                                       2   Dated: July 2, 2020                       GORDON REES SCULLY MANSUKHANI, LLP

                                                                       3                                             By:    /s/ Sandi M. Colabianchi
                                                                                                                            Sandi M. Colabianchi
                                                                       4                                             Attorneys for Doris Kaelin, Chapter 7 Trustee
                                                                       5

                                                                       6

                                                                       7

                                                                       8

                                                                       9

                                                                      10
Gordon Rees Scully Mansukhani, LLP




                                                                      11
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12

                                                                      13

                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28

                                                                                                                                                                     Page 2
                                                              Case: 19-52465           Doc# 71    Filed: 07/02/20    Entered: 07/02/20 12:19:57     Page 2 of 2
